On the Merits.
The administratrix of the estate of W. R. Francis, deceased, filed the bill in this cause on the equity side of the circuit court of Morgan praying that the administration be removed into the circuit court in equity, and further, inter alia, that certain lots in the city of Decatur, belonging to the estate of decedent, be sold for distribution. In pursuance of a decree made to that end, the lots were offered for sale, and, as the report of sale showed, bid in by appellant and the attorneys for the administratrix for the sum of $1,650. On the objection of the appellee, one of the heirs of deceased and a party to the cause, complaining that the price bid was inadequate and that "the bidding was participated in by attorneys of record in the cause, not however as representing their clients," the court set aside the sale and ordered a resale. The affidavit of H. J. Looney showed that he was the son of the administratrix, who was the sister of deceased, that he was looking after the interest of his mother in the estate, that in his opinion the property had sold too cheap, that he offered the sum of $2,200 for the property, and as evidence of his good faith attached a certified check for $300, payable to the register. The affidavit of H. Lee McCulloch, who had bid in other property of the estate, offered at the same time and under the same decree, showed nothing as to the value of the property involved in this appeal, but only that between 25 and 30 men had been present at the sale. Upon the decree setting aside the sale this appeal followed.
We need not say what our ruling would be had the property been bid in by a stranger to the proceeding. The attorneys for the administratrix were not strangers to the proceeding, and that circumstance makes a difference. De Loach v. White,202 Ala. 429, 80 So. 813. And it may be that the principle of trusteeship should have some weight in the premises. James v. James, 55 Ala. 525. At any *Page 345 
rate, it was the duty of the court to regard the interest of the owners, so far as that could be done without discouraging bidders generally or diminishing their confidence in such sales, and in so doing it exercised a discretion — a judicial discretion — in the matter of confirmation vel non. In Rorer on Judicial Sales (2d Ed.) § 110, it is said that —
"The matter of confirmation rests so peculiarly upon the wise discretion of the court, in view of all the surrounding facts and circumstances, to be exercised in the interest of fairness, prudence, and the rights of all concerned, that it is difficult to come at any absolute legal rule on the subject, other than that of a sound legal discretion. But any * * * circumstance by which interests are prejudiced without the fault of the injured party or parties, or by reason whereof property is sold at an under price considerably disproportioned to its real value, will be deemed sufficient cause for refusing confirmation and for ordering a resale."
Upon the whole, then, we are not willing to disturb the action of the court in ordering a resale. De Loach v. White, supra.
Affirmed.
ANDERSON, C. J., and McCLELLAN and GARDNER, JJ., concur.